           Case 3:19-cr-07182-WQH Document 21 Filed 05/21/20 PageID.32 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocat.ions


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STA TES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November I, 1987)
                  CIRO PEREZ-VELEZ (I)


                                                                     Keith Rutman
                                                                     Defendant's Attorney
REGISTRATION NO.               64726-198
•-                                                                                                       MAY 212020
THE DEFENDANT:
                                                                                                   CLERK US DISTRICT COURT
IZl admitted guilt to violation of allegation(s) No.        1                                   SOUTHERN DISTRICT OF C LIFORNIA


D    was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                 Nature of Violation

                                    nv I, Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     May 18 2020
                                                                     Date of Imposition of Sente



                                                                     HON. WILLIAM Q.
                                                                     UNITED STATES DISTRICT JUDGE
            Case 3:19-cr-07182-WQH Document 21 Filed 05/21/20 PageID.33 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                CIRO PEREZ-VELEZ(!)                                                      Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-07182-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Fourteen (14) months concurrent to case 19cr4844-WQH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •      at                            AM.                on
                                                                    --------------~-----
       •      as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on
                                 - - - - - - - - - - - - - - to - - - - - - - - - - - - - - - -
  at - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL .




                                                                                                  3: l 9-CR-07182-WQH
